                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICHARD ALLEN,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )
 vs.                                             )    Case No. 17-cv-1004-MJR-GCS
                                                 )
 KIMBERLY BUTLER, C/O HANKS,                     )
 SGT. BERNER, SGT. BEBOUT,                       )
 C/O NARUP, C/O CHILDS,                          )
 C/O MERCER, C/O BRAKING,                        )
 C/O JAMES, MELISSA COFFEY,                      )
 CORTNEY MEYER, KENT BROOKS,                     )
 TEARANCE JACKSON, S. SCHAIFER,                  )
 and SHARON A. MCGLORAN                          )
                                                 )
                    Defendants.                  )

              ORDER ADOPTING REPORT & RECOMMENDATIONS

REAGAN, Chief Judge:

       On September 19, 2017, Plaintiff Richard Allen filed suit alleging failure to protect,

excessive force, deliberate indifference to serious medical needs, and due process claims

against Defendants. Defendant Cortney Meyer filed a motion for summary judgment

(Doc. 64) arguing that Allen failed to exhaust his administrative remedies against her

prior to filing suit. Allen, now represented by counsel, did not respond to Meyer’s motion

for summary judgment. On December 11, 2018, Magistrate Judge Stephen C. Williams

issued a Report & Recommendations (Doc. 81) recommending that the undersigned deny

Defendant Meyer’s motion for summary judgment. The report clearly stated a December

28, 2018 deadline for filing any objection. That deadline has passed, and no party filed




                                             1
objections. As a result, the undersigned need not conduct a de novo review of the Report

& Recommendations. See 27 U.S.C. § 636(b)(1).

      The undersigned District Judge ADOPTS in its entirety the Report &

Recommendations (Doc. 81) submitted by Magistrate Judge Williams and DENIES

Defendant Cortney Meyer’s motion for summary judgment (Doc. 64).

      IT IS SO ORDERED.

      DATED: January 3, 2019

                                                      s/ Michael J. Reagan
                                                      MICHAEL J. REAGAN
                                                      Chief Judge
                                                      United States District Court




                                           2
